[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 08-16231                    MAY 19, 2009
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                         ________________________

                      D. C. Docket No. 05-80133-CR-JIC

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ANTHONY DIGGS,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (May 19, 2009)

Before CARNES, MARCUS, and ANDERSON, Circuit Judges.

PER CURIAM:

     Anthony Diggs, through counsel, appeals the district court’s order denying
his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction. Diggs’s motion was

based on Amendment 706 to the sentencing guidelines, which reduced the base

offense levels applicable to crack cocaine offenses. Diggs now concedes that he is

ineligible for a sentence reduction under Amendment 706 because he was

sentenced as a career offender under United States Sentencing Guidelines § 4B1.1,

but he seeks to preserve his claim that the district court erred for further review.

      As Diggs concedes, the district court did not err in denying his motion for

sentence reduction because he was sentenced as a career offender, and thus the

crack cocaine offense level played no ultimate role in his sentence. See United

States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008) (“Where a retroactively

applicable guideline amendment reduces a defendant’s base offense level, but does

not alter the sentencing range upon which his or her sentence was based,

§ 3582(c)(2) does not authorize a reduction in sentence. Here, although

Amendment 706 would reduce the base offense levels applicable to the defendants,

it would not affect their guideline ranges because they were sentenced as career

offenders under § 4B1.1.”), cert. denied, McFadden v. United States, 129 S. Ct.

965 (2009).

      AFFIRMED.




                                           2